On April 25,1980 the court entered judgment for plaintiff for $85,879.87. Of this amount, $17,175.97 should be credited to plaintiffs Internal Revenue Service withholding tax account; $9,372.77 should be credited to plaintiffs Civil Service retirement account; $3.67 should be credited to plaintiffs Federal Employee’s Life Insurance Fund account; and $53,484.43 should be credited to the Department of the Army’s account as reimbursement for its erroneous partial administrative payment of back pay to plaintiff following this court’s decision on liability. The balance of $5,843.03 should be paid to plaintiff.